DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 14, 18-20, 22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lown.
	There is disclosed in Lown a liquid infusion device, comprising: a container 103 having an open top, a closed sidewall and a closed bottom; a container collar 106 having a collar opening and configured to couple to a rim of the open top; a lid assembly 108 configured to cover at least a portion of the collar opening; a filter basket 118, 120 configured to hold infusion material and to be suspended from the lid assembly and into an interior of the container, wherein the filter basket includes an open top, a bottom (one of the filter basket arrangements having a closed bottom surface and the other having an aperture in the bottom surface); a filter basket connector 116 coupled to the lid and configured to couple to the open top of the filter basket; first cooperative elements 136 on the filter basket; and second cooperative elements 138 on the filter basket connector and configured to align and engage the first cooperative elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lown in view of Hancock.
	Hancock discloses, in a liquid infusion device, first cooperative elements in the form of a projection c located on a filter basket C, and second cooperative elements B2 forming spaced bars on a lid B, wherein the spaced bars are configured to align and engage the projections to mechanically couple the filter basket to the lid.
	It would have been obvious to one skilled in the art to substitute the first and second cooperative elements of Lown with the first and second cooperative elements disclosed in Hancock, in order to provide an alternative means of coupling the baskets to the lid. The alternative means being a faster connection arrangement.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lown in view of Joergensen.
	Joergensen discloses that it is known in the art to construct an infusion filter basket 1 with a removably coupled bottom cap 2.
	It would have been obvious to one skilled in the art to modify the infusion basket of Lown with the teachings of Joergensen, and provide a removable cap at the bottom, in order to expedite cleanout of the basket. 
Allowable Subject Matter
Claims 9-17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Bentall, Pan, Boone et al. and Viering et al. (DE202017105060) are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761